        Case 7:21-cv-00209 Document 1 Filed on 05/21/21 in TXSD Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   McALLEN DIVISION

                                                   §
  WENDY RODRIGUEZ                                  §
                                                   §
         Plaintiff,                                §
                                                   §       CIVIL ACTION NO. 7:21-cv-00209
 v.                                                §
                                                   §           JURY TRIAL DEMANDED
  ARELI GONZALEZ, LONNIE                           §
  PRICE GRONER and STEELMAN                        §
  TRANSPORTATION, INC.,                            §
                                                   §
         Defendants.                               §


      DEFENDANT STEELMAN TRANSPORTATION, INC.’s NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. § 1441, Defendant Steelman Transportation, Inc. (“Steelman”)

hereby removes to this Court, the state court action described in Paragraph 1 below. Pursuant to

28 U.S.C. § 1446(a), Steelman sets forth the following "short and plain statement of the grounds

for removal."

                                              I.
                                       THE REMOVED CASE

        1.      The removed case is a civil action filed with the 139th Judicial District Court of

Hidalgo County, Texas, on May 12, 2021, styled, Wendy Rodriguez v. Areli Gonzalez, Lonnie

Price Groner and Steelman Transportation, Inc., Cause No. C-1827-21-C (the "State Court

Action").

                                       II.
                          DOCUMENTS FROM REMOVED ACTION

        2.      Pursuant to FEDERAL RULE     OF   CIVIL PROCEDURE 81 and 28 U.S.C. § 1446(a),

Defendants attach the following documents to this Notice of Removal:


W RODRIGUEZ – STEELMAN’S NOTICE OF REMOVAL                                      7651819 (10753.00003)
                                             1|P A G E
       Case 7:21-cv-00209 Document 1 Filed on 05/21/21 in TXSD Page 2 of 7




             (a)      A list of all parties in the case, their party type and current status;

             (b)      a civil cover sheet and certified copy of the state court docket sheet; a copy of
                      all pleadings that assert causes of action (e.g., complaints, amended complaints,
                      supplemental complaints, petitions, counter-claims, cross-actions, third party
                      actions, interventions, etc.); all answers to such pleadings and a copy of all
                      process and orders served upon the party removing the case to this court, as
                      required by 28 U.S.C. § 1446(a);

             (c)      a complete list of attorneys involved in the action being removed, including
                      each attorney's bar number, address, telephone number and party or parties
                      represented by him/her;

             (d)      A record of which parties have requested trial by jury; and

             (e)      The name and address of the court from which the case is being removed.

                                             III.
                                      REMOVAL PROCEDURE

        3.         Except as otherwise expressly provided by Act of Congress, any civil action

brought in a state court of which the district courts of the United States have original jurisdiction

may be removed to the United States District Courts for the district and division embracing the

place where the action is pending. 28 U.S.C. § 1441. The McAllen Division of the Southern

District Court of Texas is the United States district and division embracing Hidalgo County, Texas,

and the county in which the State Court Action is pending.

        4.         Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings

and orders in the State Court Action as of the date of this pleading are attached hereto as Exhibit

"A" and incorporated herein for all purposes.

        5.         Defendants will promptly give all parties written notice of the filing of this Notice

of Removal and will promptly file a copy of this Notice of Removal with the Clerk of the 139th

Judicial District Court, Hidalgo County, Texas, where the action is currently pending.

                                             IV.
                                        REMOVAL IS TIMELY


W RODRIGUEZ – STEELMAN’S NOTICE OF REMOVAL                                              7651819 (10753.00003)
                                                 2|P A G E
       Case 7:21-cv-00209 Document 1 Filed on 05/21/21 in TXSD Page 3 of 7




        6.      As of the drafting of this Notice, Defendant Areli Gonzalez (“Gonzalez”) has not

been served with Plaintiff's Original Petition ("Petition"), although it was filed on May 12, 2021

Defendant Lonnie Groner and Steelman have been served with Plaintiffs’ Original Petition

("Petition") and timely filed their Original Answer in the State Court Action on May 21, 2021.

        7.      Steelman’s Notice of Removal is being filed within the time limits specified in 28

U.S.C. § 1446(b).

                                                V.
                                         VENUE IS PROPER

        8.      The United States District Court for the Southern District of Texas, McAllen

Division, is the proper venue for removal of the state court action pursuant to 28 U.S.C. § 1441(a)

because the 139th Judicial District Court, Hidalgo County, Texas, is located within the jurisdiction

of the United States District Court for the Southern District of Texas, McAllen Division.

                                           VI.
                             DIVERSITY OF CITIZENSHIP EXISTS

        9.      The “forum-defendant” rule provides that a civil action may not be removed to

federal court on the basis of diversity of citizenship jurisdiction “if any of the parties in interest

properly joined and served as defendants are citizens of the State in which such action is brought.”

28 U.S.C. § 1441(b)(2) (emphasis added). Thus, as will be shown below, although Defendant

Areli Gonzalez is believed to be a Texas resident, she has not been served in this case.

        10.     This is a civil action relating to a negligence claim that falls under the Court's

original jurisdiction pursuant to 28 U.S.C. § 1332 and is one that may be removed to this Court

based on diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.




W RODRIGUEZ – STEELMAN’S NOTICE OF REMOVAL                                         7651819 (10753.00003)
                                              3|P A G E
         Case 7:21-cv-00209 Document 1 Filed on 05/21/21 in TXSD Page 4 of 7




          11.      As admitted in the Petition, Plaintiff Wendy Rodriguez (“Plaintiff”) is a resident of

Hidalgo County, Texas and is domiciled there. 1

          12.      Defendant Gonzalez has not been served and her citizenship has not been

determined.

          13.      Groner is an individual residing in Enid, Mississippi, and is not a citizen of the State

of Texas. 2 Groner consents to removal.

          14.      Steelman is a foreign corporation organized and existing under the laws of the State

of Missouri. Thus, pursuant to 28 U.S.C. § 1332(a)(1), Steelman is not a citizen of the State of

Texas. Steelman consents to removal.

          15.      Even presuming that Defendant Gonzalez is a citizen of Texas, a majority of the

federal courts including the Fifth Circuit hold that 28 U.S.C. §1441(b)(2) permits removal as long

as no in-state defendant has been served. Texas Brine Co., LLC v. American Arbitration Ass’n,

955 F.3d 482, 485 (5th Cir. 2020); see also, e..g., Regal Stone Ltd. v. Longs Drug Stores Cal.,

L.L.C., 881 F. Supp. 2d 1123, 1128-29 (N.D. Cal. 2012); In re Diet Drugs Prods. Liab. Litig., 875

F. Supp. 2d 474, 477 (E.D. Pa. 2012); Carrs v. AVCO Corp., Civil No. 3:11-CV-3423-L, 2012

WL 1945629, at *2 (N.D. Tex. May 30, 2012); Watanabe v. Lankford, 684 F. Supp. 2d 1210, 1219

(D. Haw. 2010); North v. Precision Airmotive Corp., 600 F. Supp. 2d 1263, 1270 (M.D. Fla. 2009).

The Southern District of Texas is also one of the jurisdictions recognizing the propriety of “snap

removal” in a case such as this one. Smethers v. Bell Helicopter Textron Inc., Civil Action No.

6:16-CV-58, 2017 WL 1277512, *2 (S.D. Tex. April 3, 2017)).

          16.      Consent is not necessary because Defendant Gonzalez has not been served.




1   Exhibit A, Plaintiff's Original Petition at 1.
2   Id. at 1-2.

W RODRIGUEZ – STEELMAN’S NOTICE OF REMOVAL                                              7651819 (10753.00003)
                                                     4|P A G E
          Case 7:21-cv-00209 Document 1 Filed on 05/21/21 in TXSD Page 5 of 7




           17.     Because Plaintiff is a resident of the State of Texas and Defendants Steelman and

Groner are not, complete diversity of citizenship exists pursuant to 28 U.S.C. § 1332. Therefore,

the diversity of citizenship requirement is satisfied.

                                      VII.
                THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

           18.     Plaintiff alleges in her Petition that she seeks monetary relief "over $250,000 but

not more than $1,000,000." 3

           19.     Based on the aforementioned facts, the State Court Action may be removed to this

Court by Defendants in accordance with the provisions of 28 U.S.C. § 1441(a) because: (i) this is

a civil action pending within the jurisdiction of the United States District Court for the Southern

District of Texas; (ii) this action is between citizens of different states; and (iii) the amount in

controversy as pled by the Plaintiff, exceeds $75,000, exclusive of interest and costs.

                                             VIII.
                                  FILING OF REMOVAL PAPERS

           20.     Pursuant to 28 U.S.C. § 1446(d), Defendants are providing written notice of the

filing of this Notice of Removal to all counsel of record and is filing a copy of this Notice with the

139th Judicial District Court, Hidalgo County, Texas, in which this action was originally

commenced.




3   Id. at 5.

W RODRIGUEZ – STEELMAN’S NOTICE OF REMOVAL                                          7651819 (10753.00003)
                                                5|P A G E
       Case 7:21-cv-00209 Document 1 Filed on 05/21/21 in TXSD Page 6 of 7




                                                 IX.
                                             CONCLUSION

        21.     Defendants Lonnie Price Groner and Steelman Transportation, Inc. hereby removes

the above-captioned action from the 139th Judicial District Court, Hidalgo County, Texas, and

requests that further proceedings be conducted in the United States District Court for the Southern

District of Texas, McAllen Division, as provided by law.



                                               Respectfully submitted,

                                               MAYER LLP

                                               4400 Post Oak Parkway, Suite 1980
                                               Houston, Texas 77027
                                               713.487.2000 / Fax 713.487.2019

                                               By:    /s/ Andrew J. Mihalick
                                                     Aaron Speer
                                                     Southern District Bar No. 658919
                                                     State Bar No. 24051365
                                                     Email: aspeer@mayerllp.com
                                                     Andrew J. Mihalick
                                                     Southern District Bar No. 595221
                                                     State Bar No. 24046439
                                                     E-Mail: amihalick@mayerllp.com
                                                     Jason M. Gunderman
                                                     Southern District Bar No. 3395605
                                                     State Bar No. 24085349
                                                     E-Mail: amihalick@mayerllp.com

                                               ATTORNEYS FOR DEFENDANTS
                                               LONNIE PRICE GRONER AND
                                               STEELMAN TRANSPORTATION, INC.




W RODRIGUEZ – STEELMAN’S NOTICE OF REMOVAL                                       7651819 (10753.00003)
                                               6|P A G E
       Case 7:21-cv-00209 Document 1 Filed on 05/21/21 in TXSD Page 7 of 7




                                   CERTIFICATE OF SERVICE

       This is to certify that on the 21st day of May 2021 a true and correct copy of the foregoing
has been forwarded to all counsel of record as follows:

R. Todd Elias
Gordon, Elias & Seely, L.L.P.
1811 Bering Drive, Suite 300
Houston, Texas 77057
Email: eservice@geslawfirm.com

COUNSEL FOR PLAINTIFF
WENDY RODRIGUEZ



                                               /s/ Andrew J. Mihalick
                                              Andrew J. Mihalick




W RODRIGUEZ – STEELMAN’S NOTICE OF REMOVAL                                       7651819 (10753.00003)
                                             7|P A G E
